 Case 5:19-cv-00073-C-BQ Document 29 Filed 08/10/20                       Page 1 of 2 PageID 160



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION


ALEJANDRO GARCIA-IZAZAGA.                            )
                                                     )
                             Movant,                 )
                                                     )   CIVIL ACTION NO
                                                     )   5: l9-CV-073-C
                                                     )   CRIMINALNO.
                                                     )   5:   l7-CR- 100-01-C
UNITED STATES OF AMERICA.                            )
                                                     )
                             Respondent.             )



                                                 OTTDER

        Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that       Movant's claim that counsel provided

ineffective assistance by failing to file a notice ofappeal should be denied.'

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are ADOPTED as the findings and conclusions of the Court. For the reasons stated therein, the

Court hereby ORDERS that Movant's claim that counsel provided ineffective assistance by

failing to file   a notice   of appeal be DENIED and that Movant's Motion Under 28 U.S.C.$ 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody be DISMISSED with

prejudice.

        Pursuant to Rule 22       ofthe Federal Rules of Appellate Procedure and 28 U.S.C. $ 2253(c),

this Court finds that a certificate of appealability is denied. For the reasons set forth herein,


         I
       Movant has failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
 Case 5:19-cv-00073-C-BQ Document 29 Filed 08/10/20                    Page 2 of 2 PageID 161



Movant has lailed to show that a reasonable jurist would find: (1) this Court's "assessment ofthe

constitutional claims debatable or wrong," or (2) "it debatable whether the petition states a valid

claim ofthe denial ofa constitutional righf'and "debatable whether [this Court] was correct in

its procedural ruling." S/act u. Mcpanie l, 529 U.S. 473, 484 (2000).
                                  rl
       SO ORDERED tni, l0              duyofAugust,2020.




                                                                   /
                                                          C       GS
                                                      p           STATES             CT JUDGE




                                                  7
